THE     ATIYORNEY                   GENERAL
                             OF     TEXAS

                        Aus-rm.     TIEXAS         78711



                                   August    28,    1974


The Honorable   Cue D. Boykin                      Opinion No.    H-   385
Chairman,   Texas Industrial
Accident  Board                                    Re:     Deposit of the Second
P. 0. Box 12757, Capitol Station                           Injury Fund in interest
Austin,  Texas 78711                                       bearing accounts.

Dear   Mr.   Boykin:

    You have asked whether the Second Injury Fund should be deposited
by the State Treasurer in an interest bearing account.

     The Second Injury Fund is a part of the workmen’s            compensation
system and is governed   by Article 8306, Sec. 12c-2,            V. T. C. S., which
provides:

            The special fund known as the ‘Second Injury
         Fund’ shall be created in the following manner:

            (a) In every case of the death of an employee
        under this Act where there is no person entitled
        to compensation     surviving  said employee,    the
        association   shall pay to the Industrial Accident
        Board the full death benefits,     but not to exceed
        360 weeks of compensation,       as provided in Sec-
        tion 8, of Article   8306, Revised Civil Statutes
        of Texas,   1925. as amended,     to be deposited with
        the Treasurer    of the State for the benefit of said
        Fund and the Board shall direct the distribution
        thereof.

             (b) When the total amount of all such payments
        into the Fund, together with the accumulated       interest
        thereon,   equals or exceeds   Two Hundred Fifty Thou-
        sand Dollars    ($250,000) in excess of existing liabili-
        ties. no further payments    shall be required to be
        paid to said Fund; but whenever thereafter      the amount
        of such Fund shall be reduced below One Hundred
         Twenty-Five    Thousand Dollars    ($125,000) by reason

                                      p.    1813
The Honorable   Cue D.   Boykin.   page 2    (H-385)




        of payments from such Fund, the payments to such
        Fund shall be resumed forthwith,    and shall continue
        until such Fund again amounts to Two Hundred Fifty
        Thousand Dollars   ($250,000) including accumulated
        interest thereon.   (Emphasis  added)

     There is ample statutory authority permitting the deposit of some
State funds in interest bearing accounts.     Articles   2525,  2534, V. T. C.S.   ;
Lawson V. Baker,     220 S. W. 260 (Tex. Civ.App.,     Austin~ 1920. writ ref’d.   );
Attorney General Opinions     M-468   (1969), M-203 (1968).    As the statute
creating the Second Injury Fund specifically     refers to the accumulated
interest on the payments into the fund, we believe deposit of all or part
of the fund in interest bearing accounts is clearly contemplated.        There-
fore, we answer your question in the affirmative.

                           SUMMARY

            The Workmen’s   Compensation   Second Injury
        Fund may be deposited in an interest  bearing
        account.

                                      Very   truly yours,




                                     JOHN L. HILL
                                     Attorney General       of Texas




DAVID M. KENDALL,         Chairman
Opinion Committee




                                      p.   1814